Exhibit 10.8

MP MATERIALS CORP.

DIRECTOR AND OFFICER

INDEMNIFICATION AGREEMENT

THIS INDEMNIFICATION AGREEMENT (this “Agreement”) is entered into as of the [●]
day of [●], 2020, by and between MP Materials Corp., a Delaware corporation (the
“Company”), and [●] (“Indemnitee”).

RECITALS

A.    The Company is aware that competent and experienced persons are
increasingly reluctant to serve or continue serving as directors or officers of
companies unless they are protected by comprehensive liability insurance and
adequate indemnification against risk of claims and actions against them arising
out of their service to and activities on behalf of such companies that can bear
no relationship to the compensation of such directors or officers.

B.    The statutes, including the General Corporation Law of Delaware (the
“DGCL”), and judicial decisions in the State of Delaware regarding the duties of
directors and officers may be insufficient to provide directors and officers
with adequate, reliable knowledge of the legal risks to which they are exposed
or the manner in which they are expected to execute their fiduciary duties and
responsibilities.

C.    The Company and the Indemnitee recognize that future plaintiffs may seek
damages in such large amounts, and the costs of litigation may be so great
(whether or not the claims are meritorious), that the defense and/or settlement
of such litigation can create an extraordinary burden on the personal resources
of directors and officers.

D.    The board of directors of the Company (the “Board”) recognizes the
limitations on the protection provided by existing indemnification arrangements
pursuant to the Company’s second amended and restated certificate of
incorporation (the “Charter”) and amended and restated bylaws (the “Bylaws”) and
the uncertainties as to its availability in any particular situation.

E.    The Board has concluded that, to attract and retain competent and
experienced persons to serve as directors and officers of the Company, it is not
only reasonable and prudent but necessary to promote the best interests of the
Company and its stockholders for the Company to contractually indemnify and hold
harmless its directors and certain of its officers in the manner set forth
herein, and to assume for itself liability for expenses and damages in
connection with claims against such directors and officers in connection with
their service to and activities on behalf of the Company as provided herein.

F.     Section 145 of the DGCL permits the Company to indemnify and advance
defense costs to its officers and directors and to indemnify and advance
expenses to persons who serve at the request of the Company as directors,
officers, employees, or agents of other corporations or enterprises.



--------------------------------------------------------------------------------

G.    The Company desires and has requested the Indemnitee to serve or continue
to serve as a director and/or officer of the Company, and the Indemnitee is
willing to serve, or to continue to serve, as a director and/or officer of the
Company if the Indemnitee is furnished the indemnity provided for herein by the
Company.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the parties hereto, intending to be
legally bound, hereby agree as follows:

1.    Definitions. For purposes of this Agreement, the following terms shall
have the corresponding meanings set forth below.

“Change in Control” means each of the following, occurring after the Effective
Date:

(i) The date any Person becomes the “Beneficial Owner,” as such term is defined
in Rule 13d-3 promulgated under the Exchange Act, of 30% or more of the combined
voting power of the Company’s outstanding shares, other than beneficial
ownership by (A) the Company or any subsidiary of the Company, (B) any employee
benefit plan of the Company or any subsidiary of the Company or (C) any entity
of the Company for or pursuant to the terms of any such plan. Notwithstanding
the foregoing, a Change in Control shall not occur as the result of an
acquisition of outstanding shares of the Company by the Company which, by
reducing the number of shares outstanding, increases the proportionate number of
shares beneficially owned by a Person to 30% or more of the shares of the
Company then outstanding; provided, however, that if a Person becomes the
Beneficial Owner of 30% or more of the shares of the Company then outstanding by
reason of share purchases by the Company and shall, after such share purchases
by the Company, become the Beneficial Owner of any additional shares of the
Company, then a Change in Control shall be deemed to have occurred; or

(ii) The date the Company consummates a merger or consolidation with another
entity, or engages in a reorganization with or a statutory share exchange or an
exchange offer for the Company’s outstanding voting stock of any class with
another entity or acquires another entity by means of a statutory share exchange
or an exchange offer, or engages in a similar transaction; provided that no
Change in Control shall have occurred by reason of this paragraph unless either:

(A) the stockholders of the Company immediately prior to the consummation of the
transaction would not, immediately after such consummation, as a result of their
beneficial ownership of voting stock of the Company immediately prior to such

 

2



--------------------------------------------------------------------------------

consummation (I) be the Beneficial Owners, directly or indirectly, of securities
of the resulting or acquiring entity entitled to elect a majority of the members
of the board of directors or other governing body of the resulting or acquiring
entity; and (II) be the Beneficial Owners of the resulting or acquiring entity
in substantially the same proportion as their beneficial ownership of the voting
stock of the Company immediately prior to such transaction; or

(B) those persons who were directors of the Company immediately prior to the
consummation of the proposed transaction would not, immediately after such
consummation, constitute a majority of the directors of the resulting entity.

(iii) The date of the sale or disposition, in one or a series of related
transactions, of all or substantially all of the assets of the Company to any
Person (as defined in paragraph (i) above) other than an affiliate of the
Company (meaning any corporation that is part of a controlled group within the
meaning of the Internal Revenue Code of 1986, as amended, Section 414(b) or
(c)); or

(iv) The date the number of duly elected and qualified directors of the Company
who were not either elected by the Company’s Board or nominated by the Board or
its nominating/governance committee for election by the shareholders shall
constitute a majority of the total number of directors of the Company as fixed
by its By-Laws.

The Reviewing Party shall have full and final authority, which shall be
exercised in its sole discretion, to determine conclusively whether a Change in
Control of the Company has occurred pursuant to the above definition, and the
date of the occurrence of such Change in Control and any incidental matters
relating thereto.

“Claim” means a claim or action asserted by a Person in a Proceeding or any
other written demand for relief in connection with or arising from an
Indemnification Event.

“Covered Entity” means (i) the Company, (ii) any subsidiary of the Company or
(iii) any other Person for which Indemnitee is or was or may be deemed to be
serving, at the request of the Company or any subsidiary of the Company, as a
director, officer, employee, controlling person, agent or fiduciary.

“Disinterested Director” means, with respect to any determination contemplated
by this Agreement, any Person who, as of the time of such determination, is a
member of the Board but is not a party to any Proceeding then pending with
respect to any Indemnification Event.

 

3



--------------------------------------------------------------------------------

“Effective Date” means the date first above written.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Expenses” means any and all direct and indirect costs, fees and expenses
(including, without limitation, fees and expenses of legal counsel, subject to
the limitations set forth in Section 3(c) below (including Indepenent Legal
Counsel), retainers, court costs, transcript costs, fees of experts, witness
fees, travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage and delivery service fees and all other disbursements or
expenses of any type or nature whatsoever reasonably incurred by Indemnitee) in
connection with or arising from an Indemnification Event, including, without
limitation: (i) the investigation or defense of a Claim; (ii) being, or
preparing to be, a witness or otherwise participating, or preparing to
participate, in any Proceeding; (iii) furnishing, or preparing to furnish,
documents in response to a subpoena or otherwise in connection with any
Proceeding; (iv) any appeal of any judgment, outcome or determination in any
Proceeding (including, without limitation, any premium, security for and other
costs relating to any cost bond, supersedeas bond or any other appeal bond or
its equivalent); (v) establishing or enforcing any right to indemnification
under this Agreement (including, without limitation, pursuant to Section 2(c)
below), the DGCL or otherwise, regardless of whether Indemnitee is ultimately
successful in such action, unless as a part of such action, a court of competent
jurisdiction over such action determines that each of the material assertions
made by Indemnitee as a basis for such action was not made in good faith or was
frivolous; (vi) Indemnitee’s defense of any Proceeding instituted by or in the
name of the Company under this Agreement to enforce or interpret any of the
terms of this Agreement (including, without limitation, costs and expenses
incurred with respect to Indemnitee’s counterclaims and cross-claims made in
such action); and (vii) any Federal, state, local or foreign taxes imposed on
Indemnitee as a result of the actual or deemed receipt of any payments under
this Agreement, including all interest, assessments and other charges paid or
payable with respect to such payments. For purposes of clarification, Expenses
shall not include Losses.

An “Indemnification Event” shall be deemed to have occurred if Indemnitee was or
is or becomes, or is threatened to be made, a party to or witness or other
participant in, or was or is or becomes obligated to furnish or furnishes
documents in response to a subpoena or otherwise in connection with, any
Proceeding by reason of the fact that Indemnitee is or was or may be deemed a
director, officer, employee, controlling person, agent or fiduciary of any
Covered Entity, or by reason of any action or inaction on the part of Indemnitee
while serving in any such capacity.

“Independent Legal Counsel” means a competent, qualified attorney or firm of
attorneys that is experienced, knowledgeable and qualified in matters of
corporate law, or such other specialty as required by the matter in question,
and neither presently is, nor in the thirty-six (36) months prior to such
designation has been, retained to represent: (i) the Company or Indemnitee in
any matter material to either such party, or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder.

 

4



--------------------------------------------------------------------------------

“Losses” means any and all losses, claims, damages, liabilities, judgments,
fines, penalties, settlement payments, awards and amounts of any type whatsoever
incurred by Indemnitee in connection with or arising from an Indemnification
Event. For purposes of clarification, Losses shall not include Expenses.

“Organizational Documents” means any and all organizational documents, charters
or similar agreements or governing documents, including, without limitation,
(i) with respect to a corporation, its Charter and Bylaws, (ii) with respect to
a limited liability company, its operating agreement, and (iii) with respect to
a limited partnership, its partnership agreement.

“Proceeding” means any threatened, pending or completed claim, demand, action,
suit, proceeding, arbitration, mediation or alternative dispute resolution
mechanism, investigation, inquiry, administrative hearing or appeal or any other
actual, threatened or completed proceeding, whether brought in the right of a
Covered Entity or otherwise and whether of a civil (including intentional or
unintentional tort claims), criminal, administrative, internal or investigative
nature.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or other entity or government or agency or political
subdivision thereof.

“Reviewing Party” means, with respect to any determination contemplated by this
Agreement, any one of the following: (i) a majority of the Disinterested
Directors, even if such Persons would not constitute a quorum of the Company’s
board of directors; (ii) a committee consisting solely of Disinterested
Directors, even if such Persons would not constitute a quorum of the Company’s
board of directors, so long as such committee was designated by a majority of
the Disinterested Directors; (iii) Independent Legal Counsel designated by the
Disinterested Directors (or, if there are no Disinterested Directors, the
Company’s board of directors) (in which case, any determination shall be
evidenced by the rendering of a written opinion); or (iv) in the absence of any
Disinterested Directors, the Company’s stockholders; provided, that, in the
event that a Change in Control has occurred, the Reviewing Party shall be
Independent Legal Counsel (selected by Indemnitee) in a written opinion to the
board of directors of the Company, a copy of which shall be delivered to the
Indemnitee.

“SEC” means the Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

2.    Indemnification.

(a)    Indemnification of Losses and Expenses. If an Indemnification Event has
occurred, then, subject to Section 9 below, the Company shall indemnify and hold
harmless Indemnitee, to the fullest extent permitted by the DGCL, as such law
may be amended from time

 

5



--------------------------------------------------------------------------------

to time (but in the case of any such amendment, only to the extent that such
amendment permits the Company to provide broader indemnification rights than
were permitted prior thereto), against any and all Losses and Expenses; provided
that the Company’s commitment set forth in this Section 2(a) to indemnify and
hold harmless the Indemnitee shall be subject to the limitations and procedural
requirements set forth in this Agreement.

(b)    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of Losses
or Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.

(c)    Advancement of Expenses. The Company shall advance Expenses to or on
behalf of Indemnitee to the fullest extent permitted by the DGCL, as such law
may be amended from time to time (but in the case of any such amendment, only to
the extent that such amendment permits the Company to provide broader
indemnification rights than were permitted prior thereto), as soon as
practicable, but in any event not later than thirty (30) days after written
request therefor by Indemnitee, which request shall be accompanied by vouchers,
invoices or similar evidence documenting in reasonable detail the Expenses
incurred or to be incurred by Indemnitee; provided, however, that Indemnitee
need not submit to the Company any information that counsel for Indemnitee
reasonably deems is privileged and exempt from compulsory disclosure in any
Proceeding. Execution and delivery of this Agreement by the Indemnitee
constitutes an undertaking to repay such amounts advanced only if, and to the
extent that, it shall ultimately be determined that Indemnitee is not entitled
to be indemnified by the Company as authorized by this Agreement. No other form
of undertaking shall be required other than the execution of this Agreement. Any
advances and undertakings to repay pursuant to this Section 2(c) shall be
unsecured and interest free.

(d)    Contribution. To the fullest extent permissible under applicable law, if
the indemnification provided for in this Agreement is unavailable to Indemnitee
for any reason whatsoever, the Company, in lieu of indemnifying Indemnitee,
shall contribute to the amount incurred by Indemnitee, whether for Losses or
Expenses, in connection with any Proceeding relating to an Indemnification Event
under this Agreement, in such proportion as is deemed fair and reasonable by the
Reviewing Party in light of all of the circumstances of such Proceeding in order
to reflect (1) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving rise to such Proceeding; and
(2) the relative fault of the Company (and its directors, officers, employees
and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

3.    Indemnification Procedures.

(a)    Notice of Indemnification Event. Indemnitee shall give the Company notice
as soon as practicable of any Indemnification Event of which Indemnitee becomes
aware and of any request for indemnification hereunder, provided that any
failure to so notify the Company shall not relieve the Company of any of its
obligations under this Agreement except if, and then only to the extent that,
such failure actually and materially prejudices the Company.

 

6



--------------------------------------------------------------------------------

(b)    Notice to Insurers. The Company shall give prompt written notice of any
Indemnification Event which may be covered by the Company’s liability insurance
to the insurers in accordance with the procedures set forth in each of the
applicable policies of insurance. The Company shall thereafter take all
necessary or desirable action to cause such insurers to pay, on behalf of
Indemnitee, all amounts payable as a result of such Indemnification Event in
accordance with the terms of such policies; provided that nothing in this
Section 3(b) shall affect the Company’s obligations under this Agreement or the
Company’s obligations to comply with the provisions of this Agreement in a
timely manner as provided.

(c)    Selection of Counsel. If the Company shall be obligated hereunder to pay
or advance Expenses or indemnify Indemnitee with respect to any Losses, the
Company shall be entitled to assume the defense of any related Claims, with
counsel selected by the Company. After the retention of such counsel by the
Company, the Company will not be liable to Indemnitee under this Agreement for
any fees of counsel subsequently incurred by Indemnitee with respect to the
defense of such Claims; provided that: (i) Indemnitee shall have the right to
employ counsel in connection with any such Claim at Indemnitee’s expense; and
(ii) if (A) the employment of counsel by Indemnitee has been previously
authorized by the Company, (B) counsel for Indemnitee shall have provided the
Company with written advice that there is a conflict of interest between the
Company and Indemnitee in the conduct of any such defense, or (C) the Company
shall not continue to retain such counsel to defend such Claim, then the fees
and expenses of Indemnitee’s counsel shall be at the expense of the Company.

4.    Determination of Right to Indemnification.

(a)    Successful Proceeding. To the extent Indemnitee has been successful, on
the merits or otherwise, in defense of any Proceeding that is the subject of an
Indemnification Event referred to in Section 2(a), the Company shall indemnify
Indemnitee against Losses and Expenses incurred by him or her in connection
therewith. If Indemnitee is not wholly successful in such Proceeding, but is
successful, on the merits or otherwise, as to one or more but less than all
Claims in such Proceeding, the Company shall indemnify Indemnitee against all
Losses and Expenses actually or reasonably incurred by Indemnitee in connection
with each successfully resolved Claim.

(b)    Other Proceedings. In the event that Section 4(a) is inapplicable, the
Company shall nevertheless indemnify Indemnitee as provided in Section 2(a) or
2(b), as applicable, or provide a contribution payment to the Indemnitee as
provided in Section 2(d), to the extent determined by the Reviewing Party.

(c)    Reviewing Party Determination. A Reviewing Party chosen by the Board
shall determine whether Indemnitee is entitled to indemnification, subject to
the following:

(i)    A Reviewing Party so chosen shall act in the utmost good faith to assure
Indemnitee a complete opportunity to present to such Reviewing Party
Indemnitee’s case that Indemnitee has met the applicable standard of conduct.

(ii)    Indemnitee shall be deemed to have acted in good faith if Indemnitee’s
action is based on the records or books of account of a Covered Entity,

 

7



--------------------------------------------------------------------------------

including, without limitation, its financial statements, or on information
supplied to Indemnitee by the officers or employees of a Covered Entity in the
course of their duties, or on the advice of legal counsel for a Covered Entity
or on information or records given, or reports made, to a Covered Entity by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by a Covered Entity. In addition, the knowledge
and/or actions, or failure to act, of any director, officer, agent or employee
of a Covered Entity shall not be imputed to Indemnitee for purposes of
determining the right to indemnification under this Agreement. Whether or not
the foregoing provisions of this Section 4(c)(ii) are satisfied, it shall in any
event be presumed that Indemnitee has at all times acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company. Any Person seeking to overcome this presumption shall
have the burden of proof and the burden of persuasion, by clear and convincing
evidence.

(iii)    If a Reviewing Party chosen pursuant to this Section 4(c) shall not
have made a determination whether Indemnitee is entitled to indemnification
within thirty (30) days after receipt by the Company of the request therefor,
the requisite determination of entitlement to indemnification shall be deemed to
have been made and Indemnitee shall be entitled to such indemnification, absent
(A) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (B) a
prohibition of such indemnification under applicable law; provided, however,
that such thirty (30) day period may be extended for a reasonable time, not to
exceed an additional fifteen (15) days, if the Reviewing Party in good faith
requires such additional time for obtaining or evaluating documentation and/or
information relating thereto; and provided, further, that the foregoing
provisions of this Section 4(c)(iii) shall not apply if (I) the determination of
entitlement to indemnification is to be made by the stockholders of the Company,
(II) a special meeting of stockholders is called by the Board for such purpose
within thirty (30) days after the stockholders are chosen as the Reviewing
Party, (III) such meeting is held for such purpose within sixty (60) days after
having been so called, and (IV) such determination is made thereat.

(d)    Appeal to Court. Notwithstanding a determination by a Reviewing Party
chosen pursuant to Section 4(c) that Indemnitee is not entitled to
indemnification with respect to a specific Claim or Proceeding (an “Adverse
Determination”), Indemnitee shall have the right to apply to the court in which
that Claim or Proceeding is or was pending or any other court of competent
jurisdiction for the purpose of enforcing Indemnitee’s right to indemnification
pursuant to this Agreement, provided that Indemnitee shall commence any such
Proceeding seeking to enforce Indemnitee’s right to indemnification within one
(1) year following the date upon which Indemnitee is notified in writing by the
Company of the Adverse Determination. In the event of any dispute between the
parties concerning their respective rights and obligations hereunder, the
Company shall have the burden of proving that the Company is not obligated to
make the payment or advance claimed by Indemnitee.

(e)    Presumption of Success. The Company acknowledges that a settlement or
other disposition short of final judgment shall be deemed a successful
resolution for purposes of

 

8



--------------------------------------------------------------------------------

Section 4(a) if it permits a party to avoid expense, delay, distraction,
disruption or uncertainty. In the event that any Proceeding to which Indemnitee
is a party is resolved in any manner other than by adverse judgment against
Indemnitee (including, without limitation, settlement of such Proceeding with or
without payment of money or other consideration), it shall be presumed that
Indemnitee has been successful on the merits or otherwise in such Proceeding.
Anyone seeking to overcome this presumption shall have the burden of proof and
the burden of persuasion, by clear and convincing evidence.

(f)    Settlement of Claims. The Company shall not be liable to indemnify
Indemnitee under this Agreement or otherwise for any amounts paid in settlement
of any Proceeding effected without the Company’s written consent. The Company
shall not settle any Proceeding in any manner that would impose any penalty or
limitation on Indemnitee without Indemnitee’s written consent. Neither the
Company nor the Indemnitee will unreasonably withhold their consent to any
proposed settlement. The Company shall not be liable to indemnify the Indemnitee
under this Agreement with regard to any judicial award if the Company was not
given a reasonable and timely opportunity, at its expense, to participate in the
defense of such action; the Company’s liability hereunder shall not be excused
if participation in the Proceeding by the Company was barred by this Agreement.

5.    Additional Indemnification Rights; Non-exclusivity.

(a)    Scope. The Company hereby agrees to indemnify Indemnitee to the fullest
extent permitted by law, even if such indemnification is not specifically
authorized by the other provisions of this Agreement or any other agreement, the
Organizational Documents of any Covered Entity or by applicable law. In the
event of any change after the Effective Date in any applicable law, statute or
rule that expands the right of a Delaware corporation to indemnify a member of
its board of directors or an officer, employee, controlling person, agent or
fiduciary, it is the intent of the parties hereto that Indemnitee shall enjoy by
this Agreement the greater benefits afforded by such change. In the event of any
change in any applicable law, statute or rule that narrows the right of a
Delaware corporation to indemnify a member of its board of directors or an
officer, employee, controlling person, agent or fiduciary, such change, to the
extent not otherwise required by such law, statute or rule to be applied to this
Agreement, shall have no effect on this Agreement or the parties rights and
obligations hereunder except as set forth in Section 9(a) hereof.

(b)    Non-exclusivity. The rights to indemnification, contribution and
advancement of Expenses provided in this Agreement shall not be deemed exclusive
of, but shall be in addition to, any other rights to which Indemnitee may at any
time be entitled under the Organizational Documents of any Covered Entity, any
other agreement, any vote of stockholders or Disinterested Directors, the laws
of the State of Delaware or otherwise. Furthermore, no right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise. The assertion of any right or remedy hereunder or otherwise shall not
prevent the concurrent assertion of any other right or remedy. The rights to
indemnification, contribution and advancement of Expenses provided in this
Agreement shall continue as to Indemnitee for any action Indemnitee took or did
not take while serving in an indemnified capacity even though Indemnitee may
have ceased to serve in such capacity.

 

9



--------------------------------------------------------------------------------

6.    No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment of any amount otherwise indemnifiable hereunder,
or for which advancement is provided hereunder, if and to the extent Indemnitee
has otherwise actually received such payment, whether pursuant to any insurance
policy, the Organizational Documents of any Covered Entity or otherwise. For the
avoidance of doubt, notwithstanding that the Indemnitee may have certain rights
to indemnification and insurance provided by other entities or organizations,
the Company acknowledges and agrees that it is the indemnitor of first resort
(i.e., its obligations to Indemnitee are primary and any obligation of the other
indemnitors to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by Indemnitee are secondary).

7.    Mutual Acknowledgment. Both the Company and Indemnitee acknowledge that,
in certain instances, Federal law or public policy may override applicable state
law and prohibit the Company from indemnifying its directors and officers under
this Agreement or otherwise. For example, the Company and Indemnitee acknowledge
that the SEC has taken the position that indemnification is not permissible for
liabilities arising under certain Federal securities laws, and Federal
legislation prohibits indemnification for certain violations of the Employee
Retirement Income Security Act of 1979, as amended. Indemnitee understands and
acknowledges that the Company has undertaken, or may be required in the future
to undertake, with the SEC to submit the question of indemnification to a court
in certain circumstances for a determination of the Company’s right under public
policy to indemnify Indemnitee, and any right to indemnification hereunder shall
be subject to, and conditioned upon, any such required court determination.

8.    Liability Insurance. The Company shall maintain liability insurance
applicable to directors and officers of the Company and shall cause Indemnitee
to be named as an insured in such a manner as to provide Indemnitee the same
rights and benefits as are accorded to the most favorably insured of the
Company’s officers and directors (other than in the case of an independent
director liability insurance policy if Indemnitee is not an independent or
outside director). The Company shall advise Indemnitee as to the general terms
of, and the amounts of coverage provide by, any liability insurance policy
described in this Section 8 and shall promptly notify Indemnitee if, at any
time, any such insurance policy is terminated or expired without renewal or if
the amount of coverage under any such insurance policy will be decreased.

9.    Exceptions. Any other provision herein to the contrary notwithstanding,
the Company shall not be obligated pursuant to the terms of this Agreement to
indemnify Indemnitee:

(a)    against any Losses or Expenses, or advance Expenses to Indemnitee, with
respect to Claims initiated or brought voluntarily by Indemnitee, and not by way
of defense (including, without limitation, affirmative defenses and
counter-claims), except (i) Claims to establish or enforce a right to
indemnification, contribution or advancement with respect to an Indemnification
Event, whether under this Agreement, any other agreement or insurance policy,
the Company’s Organizational Documents of any Covered Entity, the laws of the
State of Delaware or otherwise, or (ii) if the Board has approved specifically
the initiation or bringing of such Claim;

 

10



--------------------------------------------------------------------------------

(b)    against any Losses or Expenses, or advance Expenses to Indemnitee, with
respect to Claims arising (i) with respect to an accounting of profits made from
the purchase and sale (or sale and purchase) by Indemnitee of securities of the
Company within the meaning of Section 16(b) of the Exchange Act or (ii) pursuant
to Section 304 or 306 of the Sarbanes-Oxley Act of 2002, as amended, or any rule
or regulation promulgated pursuant thereto; or

(c)    if, and to the extent, that a court of competent jurisdiction renders a
final, unappealable decision that such indemnification is not lawful.

10.    Miscellaneous.

(a)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signature complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

(b)    Binding Effect; Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective successors and assigns (including with respect to the Company,
any direct or indirect successor by purchase, merger, consolidation or otherwise
to all or substantially all of the business and/or assets of the Company) and
with respect to Indemnitee, his or her spouse, heirs, and personal and legal
representatives. The Company shall require and cause any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all, substantially all, or a substantial part, of the business and/or assets of
the Company, to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform if no such
succession or assignment had taken place. This Agreement shall continue in
effect with respect to Claims relating to Indemnification Events regardless of
whether Indemnitee continues to serve as a director, officer, employee,
controlling person, agent or fiduciary of any Covered Entity.

(c)    Notice. All notices and other communications required or permitted
hereunder shall be in writing, shall be effective when given, and shall in any
event be deemed to be given (a) five (5) days after deposit with the U.S. Postal
Service or other applicable postal service, if delivered by first class mail,
postage prepaid, (b) upon delivery, if delivered by hand, (c) one (1) business
day after the business day of deposit with Federal Express or similar,
nationally recognized overnight courier, freight prepaid, or (d) one (1)
business day after the business day of delivery by confirmed facsimile
transmission or electronic mail, and if deliverable by facsimile transmission,
with copy by other means permitted hereunder, including electronic mail, and
addressed, if to Indemnitee, to the Indemnitee’s address, electronic mail
address or facsimile number (as applicable) as set forth beneath the
Indemnitee’s signature to this Agreement, or, if to the Company, at the address
or facsimile number (as applicable) of its principal corporate offices
(attention: Secretary), or at such other address or facsimile number (as
applicable) as such party may designate to the other parties hereto.

 

11



--------------------------------------------------------------------------------

(d)    Enforceability. This Agreement is a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms.

(e)    Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction and venue of the courts of the State of
Delaware for all purposes in connection with any Proceeding which arises out of
or relates to this Agreement and agree that any Proceeding instituted under this
Agreement shall be commenced, prosecuted and continued only in the courts of the
State of Delaware.

(f)    Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable, and the remaining provisions shall
remain enforceable to the fullest extent permitted by law. Furthermore, to the
fullest extent possible, the provisions of this Agreement (including, without
limitation, each portion of this Agreement containing any provision held to be
invalid, void or otherwise unenforceable that is not itself invalid, void or
unenforceable) shall be construed so as to give effect to the extent manifested
by the provision held invalid, illegal or unenforceable.

(g)    Choice of Law. This Agreement shall be governed by and its provisions
shall be construed and enforced in accordance with, the laws of the State of
Delaware, without regard to the conflict of laws principles thereof.

(h)    Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee who shall execute all documents required and shall do all
acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

(i)    Amendment and Termination. No amendment, modification, termination or
cancellation of this Agreement shall be effective unless it is in a writing
signed by the parties to be bound thereby. Notice of same shall be provided to
all parties hereto. No waiver of any of the provisions of this Agreement shall
be deemed or shall constitute a waiver of any other provisions hereof (whether
or not similar) nor shall such waiver constitute a continuing waiver.

(j)    No Construction as Employment Agreement. This Agreement is not an
employment agreement between the Company and the Indemnitee and nothing
contained in this Agreement shall be construed as giving Indemnitee any right to
be retained or continue in the employ or service of any Covered Entity.

(k)    Supersedes Previous Agreements. This Agreement supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof. All such prior agreements and
understandings are hereby terminated and deemed of no further force or effect.

 

12



--------------------------------------------------------------------------------

[remainder of page intentionally left blank; signature page follows]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on and as of
the day and year first above written.

 

COMPANY:   MP Materials Corp.

By:  

 

Name:  

 

Title:  

 

INDEMNITEE:

 

 

14